ON MOTION FOR REHEARING

In our initial opinion, we reversed appellant’s convictions and remanded for a new trial because the trial court had failed to follow (what was at the time) well-established law requiring that it explain appellant’s options after it denied appellant’s request to discharge his appointed attorney because of perceived incompetence. The state has filed a motion for rehearing, in which it asserts that State v. Craft, 685 So.2d 1292 (Fla.1996), decided less than two weeks after our opinion had been released, requires that we recede from that portion of our opinion, and affirm. We agree that Craft mandates such a result. Accordingly, we recede from that portion of our initial opinion which reversed appellant’s convictions. Appellant’s convictions are affirmed.
ALLEN, J., concurs.
LAWRENCE, J., concurs in result only.